     Case 3:06-cr-00252-N Document 225 Filed 11/13/20         Page 1 of 7 PageID 5063



                      IN THE UNITED STATES DISTRICT COURT
                           NORTHISN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA,                     §
                                              §
         Plaintiff,                           §
                                              §
v.                                            §     Crim. Action No. 3:06-CR-00252-N(1)
                                              §
EDMOND LEE WRIGHT,                            §
                                              §
                                              §
         Defendant.                           §

                       MEMORANDUM OPINION AND ORDER

         This Order addresses Defendant Edmond Lee Wright’s pro se motion to modify his

sentence under 18 U.S.C. § 3582(c)(1)(A)(i) [224]. Because the Court determines that

Wright has not shown extraordinary and compelling reasons warranting compassionate

release, the Court denies Wright’s motion. To the extent that Wright’s pro se motion may

be interpreted as a Fifth or Eighth Amendment claim, the Court denies his motion because

Wright has not met his burden of establishing deliberate indifference from prison officials.

              I. BACKGROUND REGARDING WRIGHT’S ORIGINAL SENTENCE

         Wright was charged and pled guilty of possession with intent to distribute 50 grams

or more of cocaine and aiding and abetting the same in violation of 21 U.S.C. § 841(a)(1)

and (b)(1)(A)()iii) and 18 U.S.C. § 2. While Wright was serving his term of imprisonment,

he was charged and found guilty of 1) conspiracy to possess with the intent to distribute in

excess of 50 grams of methamphetamine and 2) attempt to possess contraband

(methamphetamine) in prison and aiding and abetting the same. The Court sentenced


MEMORANDUM OPINION AND ORDER – PAGE 1
    Case 3:06-cr-00252-N Document 225 Filed 11/13/20           Page 2 of 7 PageID 5064



Wright to 360 months on Count 1 and 240 months on Count 2 to run concurrently.

According to the Federal Bureau of Prisons (the “BOP”), Wright is 48 years old, and his

projected release date is March 2040.1 Wright is currently confined in Leavenworth USP.

Wright now requests a modification to his sentence because of his pre-existing medical

conditions, hyperlipidemia and hypertension, which increases the risk for serious COVID

illness. Wright also claims that a sentence modification is warranted to care for a

vulnerable older family member. In addition to Wright’s request for sentence modification,

Wright argues that his Fifth and Eighth Amendment rights are being violated.

                 II. LEGAL STANDARD FOR COMPASSIONATE RELEASE

        A district court has limited authority to modify a final criminal judgment. Dillon v.

United States, 560 U.S. 817, 824–25 (2010). But 18 U.S.C. § 3582(c)(1)(A), as amended

by the First Step Act, does not authorize the Court to modify a prisoner’s place of

incarceration. See United States v. Depron, No. CR 14-59, 2020 WL 2308636, at *1 n.1

(E.D. La. May 8, 2020); United States v. Rakestraw, No. 3:17-CR-469-M (BT) 2020 WL

2119838, at *2 (N.D. Tex. Apr. 14, 2020), rec. adopted, 2020 WL 2114844 (N.D. Tex.

May 1, 2020). Furthermore, neither the Coronavirus Aid, Relief, and Economic Security

Act (“CARES Act”), Publ. L. No. 116-136, enacted on March 27, 2020, nor the

Memoranda of the Attorney General to the BOP Director, dated March 26 and April 3,

2020, provide the Court with statutory authority to modify a prisoner’s place of

incarceration. See United States v. Meeks, No. 3:15-CR-468-K (BT), 2020 WL 3344111,


1
 The BOP’s inmate locator website is available at https://www.bop.gov/inmateloc/ (last
accessed November 10, 2020).
MEMORANDUM OPINION AND ORDER – PAGE 2
  Case 3:06-cr-00252-N Document 225 Filed 11/13/20            Page 3 of 7 PageID 5065



at *3 (N.D. Tex. May 18, 2020), rec. adopted, 2020 WL 3317917 (N.D. Tex. June 17,

2020). Only the BOP has the discretion to place prisoners on home confinement toward

the end of their sentence under 18 U.S.C. § 3624(c)(2). See United States v. Sneed, 63 F.3d

381, 388 n.6 (5th Cir. 1995); see also Depron, 2020 WL 2308636, at *1 n.1.

       However, under 18 U.S.C. § 3582, a court may reduce a defendant’s sentence upon

motion of the Director of the BOP or upon motion of the defendant. 18 U.S.C. §

3582(c)(1)(A). Before a court considers a motion to modify, a defendant must exhaust “all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or [after] the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” Id. Section 3582(c)(1)(A)’s

exhaustion requirement is a “glaring roadblock foreclosing compassionate release” where

the “BOP has not had thirty days to consider [the defendant’s] request to move for

compassionate release on his behalf” or if “there has been no adverse decision by [the]

BOP for [the defendant] to administratively exhaust within that time period.” United States

v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). The requirement that a defendant file a request

for reduction of sentence with the BOP before filing a motion in federal court is mandatory.

See U.S. v. Franco, No. 20-60473, 2020 WL 5249369, at *1 (5th Cir. Sept. 3, 2020).

       The policy statement applicable to compassionate release “sets forth three

circumstances that are considered ‘extraordinary and compelling reasons.’” United States

v. Muniz, 4:09-CR-0199-1, 2020 WL 1540325, at *1 (S.D. Tex. Mar. 30, 2020).

Extraordinary and compelling reasons include the “medical condition of the defendant,”

the “age of the defendant,” and the defendant’s “family circumstances.” U.S.S.G. § 1B1.13

MEMORANDUM OPINION AND ORDER – PAGE 3
  Case 3:06-cr-00252-N Document 225 Filed 11/13/20            Page 4 of 7 PageID 5066



& cmt. n.1. The policy statement also includes a catch-all provision for “an extraordinary

and compelling reason other than, or in combination with,” the other listed reasons. Id.

    III. THE COURT DENIES WRIGHT’S MOTION FOR COMPASSIONATE RELEASE

       Wright requested consideration for compassionate release from the BOP. On

August 11, 2020, the Warden denied his request. Wright has not appealed the denial of

that request. Regardless, the exhaustion requirement is not jurisdictional but a mandatory

claim processing rule. See United States v. Burrell, 2020 WL 5544154 (N.D. Tex. Sep. 16,

2020) (citing Franco, 2020 WL 5249369, at *2). Thus, the Court will consider the merits

of Wright’s motion.

       Wright has not shown extraordinary and compelling reasons justifying

compassionate release at this time. First, the Court does not have authority to release an

inmate to home confinement, so the Court denies Wright’s request for home confinement.

Next, the Court denies Wright’s request for compassionate release under section

3582(c)(1)(A) because Wright has not shown extraordinary and compelling reasons

justifying release. Although Wright claims that he suffers from high blood pressure and

high cholesterol, Wright has not provided the Court with any documentation, medical

records, or details of the severity of his health issues. See United States v. Mun, 3:19-CR-

0086-S, 2020 WL 3038082, at *2 (N.D. Tex. June 4, 2020). The Court “must consider

every prisoner individually and should be cautious about making blanket pronouncements

that categories of prisoners . . . warrant compassionate release, even given the unique

circumstances of the COVID-19 pandemic.” United States v. Johnson, No. 3:11-CR-066-

B (1), 2020 WL 3129695, at *3 (N.D. Tex. June 12, 2020). Without documentation, the

MEMORANDUM OPINION AND ORDER – PAGE 4
    Case 3:06-cr-00252-N Document 225 Filed 11/13/20          Page 5 of 7 PageID 5067



Court is unable to assess Wright’s individual “ability to provide self-care within the

environment of a correctional facility.” U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A). The

Court is aware of the COVID-19 pandemic and the risks the virus poses to inmates in

detention facilities. However, Wright’s general concerns about COVID-19, without more,

are insufficient to invoke section 3582(c)(1)(A). See Raia, 954 F.3d at 597.

        Wright contends that his mother, aged 73, lives by herself and that his family

requires him to help care for their mother. However, Wright’s family circumstances do

not fall within the policy statement’s definition of a family circumstance warranting

compassionate release.2 Furthermore, while some courts have granted compassionate

release when defendant is the only available caregiver for an incapacitated parent, Wright

has not demonstrated that his family circumstances warrant compassionate release. See,

e.g., United States v. Bucci, 409 F. Supp. 3d 1 (D. Mass. 2019) (granting compassionate

release when defendant was the “only available caregiver” for an incapacitated parent”).

First, Wright has not demonstrated that he is the only available caretaker for his mother.

Second, Wright has provided no evidence that his mother’s health conditions rise to the

level of incapacity. Thus, while Wright may be able to assist his mother if released, the

relevant policy statement does not suggest that compassionate release is warranted.




2
  “Family circumstances” in the relevant policy statement include: (i) The death or
incapacitation of the caregiver of the defendant's minor child or minor children or (ii) The
incapacitation of the defendant's spouse or registered partner when the defendant would be
the only available caregiver for the spouse or registered partner. U.S.S.G. § 1B.13(1)(A)
& cmt. n.1(C)).
MEMORANDUM OPINION AND ORDER – PAGE 5
  Case 3:06-cr-00252-N Document 225 Filed 11/13/20              Page 6 of 7 PageID 5068



    IV. THE COURT DENIES WRIGHT’S FIFTH AND EIGHTH AMENDMENT CLAIMS

       The Court now turns to Wright’s Fifth and Eighth Amendment claims. “In some

circumstances, a prisoner’s liberty interest may arise from the Constitution itself, by reason

of guarantees implicit in the word ‘liberty.’” Keller v. Daniels, No. 1:18-CV-0093-BL,

2019 WL 1560496, at *10 (N.D. Tex. Jan. 14, 2019) (citing Wilkinson v. Austin, 545 U.S.

209, 221 (2005)) (internal quotations omitted). A liberty interest may also arise from an

expectation or interest created through laws or policies. Id. However, the Due Process

Clause does not give rise to a liberty interest in avoiding particular conditions of

confinement, absent extraordinary circumstances.         Id.   Instead, challenges to prison

conditions generally arise under the Eight Amendment’s Cruel and Unusual Punishments

Clause.

       In a recent opinion, the Fifth Circuit reiterated its Eighth Amendment jurisprudence

in the context of COVID-19. See Valentine v. Collieri, 978 F.3d 154 (5th Cir. 2020). To

prevail on a conditions of confinement claim, an inmate must prove that prison officials

acted, or failed to act, with deliberate indifference to a substantial risk of serious harm. See

Domino v. TDCJ, 239 F.3d 752, 756 (5th Cir. 2001) (“Deliberate indifference is an

extremely high standard to meet.”). A prisoner must satisfy both an objective element, that

the alleged deprivation is “sufficiently serious,” and a subjective element, that prison

officials have a “sufficiently culpable state of mind,” such as that of deliberate indifference

to the detainee’s health or safety. See Farmer v. Brennan, 511 U.S. 825, 843 (1994). Here,

Wright claims that showers, phones, and computers in common use are cleaned once a day,

but not after each use. Wright also claims that most inmates and guards are provided with

MEMORANDUM OPINION AND ORDER – PAGE 6
  Case 3:06-cr-00252-N Document 225 Filed 11/13/20          Page 7 of 7 PageID 5069



masks but do not wear them. Finally, Wright claims that there are no alcohol-based hand

sanitizers, although inmates are given diluted cleaning supplies once a week. These facts

are nearly identical to those in Valentine. Id. (lack of social distancing, mask policy

violations, surfaces not cleaned regularly, and lack of hand sanitizer). In Valentine, the

Fifth Circuit held that the “Eighth Amendment does not enact the CDC guidelines” and

that “failure to do so does not clearly evince a wanton disregard for any serious medical

needs,” particularly when officials take affirmative steps to contain the virus such as

cleaning common areas, providing inmates and staff with masks, and giving inmates

cleaning supplies. Id. Thus, the Court determines that Wright has not met his burden of

establishing deliberate indifference.

                                        CONCLUSION

       Accordingly, the Court determines that Wright has not provided adequate

documentation demonstrating extraordinary and compelling reasons for compassionate

release, so the Court denies Wright’s motion without prejudice. Because Wright has not

met his burden of establishing deliberate indifference from the BOP, the Court denies his

Fifth and Eighth Amendment claims.

       Signed November 13, 2020.




                                                       ___________________________
                                                              David C. Godbey
                                                         United States District Judge




MEMORANDUM OPINION AND ORDER – PAGE 7
